UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: June 1, 2014 – August 31, 2014 Item 1.Schedule of Investments. CVR DYNAMIC ALLOCATION FUND SCHEDULE OF INVESTMENTS (Unaudited) AUGUST 31, 2014 Shares Security Description Value Common Stock - 45.0% Basic Materials - 1.8% CF Industries Holdings, Inc. $ Communications - 14.2% Cisco Systems, Inc. Comtech Telecommunications Corp. Conversant, Inc. (a) Entercom Communications Corp., Class A (a) IAC/InterActiveCorp. Liquidity Services, Inc. (a) magicJack VocalTec, Ltd. (a) Symantec Corp. Consumer Discretionary - 3.9% Coach, Inc. TiVo, Inc. (a) Consumer Staples - 9.5% LHC Group, Inc. (a) MoneyGram International, Inc. (a) Performant Financial Corp. (a) RPX Corp. (a) Triple-S Management Corp., Class B (a) Weight Watchers International, Inc. Financials - 1.9% CME Group, Inc. Industrials - 6.2% CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Joy Global, Inc. Lindsay Corp. Technology - 7.5% AVG Technologies NV (a) Broadridge Financial Solutions, Inc. Cirrus Logic, Inc. (a) VMware, Inc., Class A (a) Total Common Stock (Cost $7,453,831) Shares Security Description Value Investment Companies - 37.5% First Trust Health Care AlphaDEX Fund (a) $ First Trust Materials AlphaDEX Fund iShares North American Tech-Software ETF iShares U.S. Oil & Gas Exploration & Production ETF Market Vectors Steel Index Fund SPDR S&P Insurance ETF SPDR S&P Retail ETF Total Investment Companies (Cost $6,098,351) Money Market Fund - 14.3% Fidelity Institutional Cash Money Market Fund, 0.06% (b) (Cost $2,466,873) Total Investments - 96.8% (Cost $16,019,055)* $ Other Assets & Liabilities, Net – 3.2% Net Assets – 100.0% $ ETF Exchange Traded Fund (a) Non-income producing security. (b) Variable rate security. Rate presented is as of August 31, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ CVR DYNAMIC ALLOCATION FUND SCHEDULE OF INVESTMENTS (Unaudited) AUGUST 31, 2014 At August 31, 2014, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation 2 10-year Mini JGB Future 09/14/14 $ $ ) 8 3-month Euro EURIBOR Future 12/18/15 ) 6 90-day Euro Currency Future 12/18/15 60 8 90-day Sterling Future 12/18/15 ) 2 AUD/USD Currency Future 09/21/14 1 AUS/NZD Currency Future 09/21/14 1 Australian 10-year Bond Future 09/20/14 3 Bank Accept Future 06/19/15 1 British GBP/JPY Currency Future 09/21/14 ) 2 CHF/JPY Currency Future 09/21/14 ) 1 DAX Index Future 09/23/14 ) 5 EURO-BOBL Future 09/14/14 ) 1 EURO-BUND Future 09/14/14 ) 9 EURO-SCHATZ Future 09/14/14 ) 4 FTSE 100 Index Future 09/26/14 1 LME Copper Future 09/21/14 ) 1 LME Lead Future 09/21/14 1 LME Pri Alum Future 09/21/14 2 LME Zinc Future 09/21/14 1 Long Gilt Future 01/04/15 3 Mexican Peso Currency Future 09/21/14 3 NASDAQ 100 E-mini Future 09/23/14 8 New Zealand 3-month Bill Future 03/16/15 ) 1 NIKKEI 225 Future 09/16/14 ) 1 Russell 2000 Mini Future 09/23/14 4 S&P 500 Index E-mini Future 09/23/14 6 U.S. 10-year Note Future 01/04/15 9 U.S. 2-year Note Future 01/10/15 8 U.S. 5-year Note Future 01/10/15 2 U.S. Long Bond Future 01/04/15 4 USD/ZAR Currency Future 09/21/14 ) (1 ) CHF Currency Future 09/21/14 ) (1 ) EUR/CHF Future 09/21/14 ) (1 ) Euro FX Currency Future 09/21/14 ) (2 ) GBP Currency Future 09/21/14 ) ) (1 ) LME Copper Future 09/21/14 ) (1 ) LME Lead Future 09/21/14 ) (1 ) LME Pri Alum Future 09/21/14 ) ) (2 ) LME Zinc Future 09/21/14 ) ) $ $ ) CVR DYNAMIC ALLOCATION FUND SCHEDULE OF INVESTMENTS (Unaudited) AUGUST 31, 2014 The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilites as of August 31, 2014. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Basic Materials $ $ - $ - $ Communications - - Consumer Discretionary - - Consumer Staples - - Financials - - Industrials - - Technology - - Investment Companies - - Money Market Fund - - Total Investments At Value $ $ $ - $ Other Financial Instruments** Futures - - Total Assets $ $ $ - $ Total Liabilities Other Financial Instruments** Futures ) - - ) Total Liabilities $ ) $ - $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, which are valued at the unrealized appreciation (depreciation) at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended August 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. BAYWOOD SKBA VALUEPLUS FUND SCHEDULE OF INVESTMENTS (Unaudited) AUGUST 31, 2014 Shares Security Description Value Common Stock - 97.8% Basic Materials - 6.5% E.I. du Pont de Nemours & Co. $ Goldcorp, Inc. LyondellBasell Industries NV, Class A Weyerhaeuser Co. REIT Capital Goods / Industrials - 11.9% Caterpillar, Inc. Eaton Corp PLC International Business Machines Corp. Raytheon Co. Stanley Black & Decker, Inc. United Parcel Service, Inc., Class B Consumer Cyclicals - 2.1% Ford Motor Co. Consumer Staples - 7.6% Kimberly-Clark Corp. Molson Coors Brewing Co., Class B PepsiCo, Inc. The Procter & Gamble Co. Energy - 14.4% BP PLC, ADR ConocoPhillips Ensco PLC, Class A National Oilwell Varco, Inc. Occidental Petroleum Corp. Phillips 66 Spectra Energy Corp. Valero Energy Corp. Financials - 21.4% BB&T Corp. CME Group, Inc. FNF Group (a) 9 FNFV Group (a) JPMorgan Chase & Co. M&T Bank Corp. MetLife, Inc. Symetra Financial Corp. The Chubb Corp. U.S. Bancorp Wells Fargo & Co. Health Care - 15.5% AbbVie, Inc. Baxter International, Inc. Shares Security Description Value Becton Dickinson and Co. $ Cardinal Health, Inc. Eli Lilly & Co. Johnson & Johnson Technology - 11.3% Analog Devices, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. Harris Corp. Microsoft Corp. TE Connectivity, Ltd. Telecommunications - 4.0% Verizon Communications, Inc. Utilities - 3.1% Exelon Corp. Portland General Electric Co. Total Common Stock (Cost $9,384,465) Money Market Funds - 1.8% Federated Government Obligations Fund, 0.01% (b) (Cost $223,780) Total Investments - 99.6% (Cost $9,608,245)* $ Other Assets & Liabilities, Net – 0.4% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) Variable rate security. Rate presented is as of August 31, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ BAYWOOD SKBA VALUEPLUS FUND SCHEDULE OF INVESTMENTS (Unaudited) AUGUST 31, 2014 The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of August 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. The Level 2 valued displayed in this table is a Money Market Fund. Refer to the Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended August 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDSII By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:October 7, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:October 7, 2014 By:/s Karen Shaw Karen Shaw, Principal Financial Officer Date:October 7, 2014
